Citation Nr: 0510354	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.   Entitlement to an initial compensable evaluation for 
migraine headaches.

2.  Entitlement to an initial compensable evaluation for 
status postoperative right spermatocelectomy.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
migraine headaches and for status post right 
spermatocelectomy and assigned both disabilities a 
noncompensable evaluation effective from May 13, 2002.  The 
veteran, who had active service from July 1995 to May 2002, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in December 2003.  The case has since 
been returned for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, as noted in the Board's December 2003 
remand, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claims.  In this regard, the record contains a letter 
dated in March 2004, which discuss the VCAA and its 
provisions as they pertain to a claim for service connection.  
However, the letter did not notify the veteran as to what 
evidence is necessary to substantiate his claims for 
entitlement to a higher initial evaluation.  The Court has 
indicated that such specific notice is required to comply 
with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board is cognizant of a recent precedent opinion of the 
VA General Counsel regarding whether notice pursuant to 38 
U.S.C.A. § 5103(a) is warranted with respect to new claims 
raised in a notice of disagreement where the notice of 
disagreement is in response to notice of an RO decision on a 
claim for which VA has already given the section 5103(a) 
notice.  See VAOPGCPREC 8-2003.  However, it cannot be said, 
in this case, that there has initially been sufficient 
compliance with section 5103(a) when an inadequate VCAA 
letter was sent to the veteran on the service connection 
issues in February 2002 such that would render a later VCAA 
compliant notice on a downstream issue unnecessary as 
indicated in VAOPGCPREC 8-2003. 

As noted above, the Board remanded this case in December 2003 
for additional development, which included notifying the 
veteran of the VCAA in connection with his current claim for 
higher initial evaluations for his migraine headaches and 
status postoperative right spermatocelectomy.  The Court has 
held "that a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, further notice to the 
veteran is necessary prior to further appellate review, and 
if not, "the Board itself errs in failing to ensure 
compliance."  Id.  

In addition, the Board notes that the veteran was afforded a 
VA examination in March 2002 in connection with his claim for 
service connection for status postoperative right 
spermatocelectomy.  However, the Board finds that that 
examination is inadequate for purposes of evaluating this 
disability.  In this regard, the Board observes that the 
veteran's service-connected status postoperative right 
spermatocelectomy can be rated by analogy to the provisions 
of 38 C.F.R. § 4.115, Diagnostic Code 7523 pursuant to which 
the severity of atrophy of the testis is evaluated as well as 
to the provisions of 38 C.F.R. § 4.115, Diagnostic Code 7529 
(benign neoplasms of the genitouriniary system) and 
Diagnostic Code 7525 (chronic epididmo-orchitis) which are 
rated as voiding dysfunction or renal dysfunction, or urinary 
tract infection, respectively.  Accordingly, the Board is of 
the opinion that a VA examination and medical opinion are 
necessary for the purpose of determining the severity and 
manifestation of the veteran's status postoperative right 
spermatocelectomy.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In doing so, the RO 
is asked to ensure that the veteran is 
notified of the information or 
evidence necessary to substantiate his 
claims for higher initial evaluations 
for migraine headaches and status 
postoperative spermatocelectomy, and 
the division of responsibilities 
between the VA and the veteran for 
obtaining evidence.  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim. 

2.  The veteran should be afforded a 
VA examination to determine the 
severity and manifestations of his 
status postoperative right 
spermatocelectomy.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected 
disability.  The examiner should 
report all related signs and symptoms 
necessary for rating the veteran's 
disorder as renal dysfunction, voiding 
dysfunction, and urinary tract 
infection, or testicular atrophy. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2004), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  If an initial 
compensable evaluation for status 
postoperative right spermatocelectomy 
is denied, the SSOC should include the 
rating criteria under Diagnostic Codes 
7525 and 7529. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).






 Department of Veterans Affairs


